DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, instant claim 4 requires “wherein the linear or branched alkyl group having 8 or more carbon atoms…” which is outside the scope of instant claim 1 (requires 12 or more carbon atoms).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, 14-16, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US Serial No. 2010/0009287).
Regarding claims 1, 4-10, 16, and 25; Kodama teaches a curable composition for imprints, comprising a polymerizable monomer (A) and a photopolymerization initiator (B) [0052].  Kodama teaches, from the viewpoint of curability, the polymerizable monomers which can be preferably used in the present invention include a polymerizable unsaturated monomer having from 1 to 6 ethylenic unsaturated bond-having groups [0055].  Kodama teaches the polymerizable unsaturated monomer having one ethylenic unsaturated bond (i.e. monofunctional monomer) is, for example, lauryl (meth)acrylate (linear; 12 carbon alkyl group) and/or isomyristyl (meth)acrylate (branched; 14 carbon alkyl group) [0057].  Kodama teaches, as the other polymerizable monomer, also preferred is a polyfunctional polymerizable unsaturated monomer having 
Kodama teaches in the polyfunctional (meth)acrylate compound, the ratio of the difunctional (meth)acrylate to the trifunctional or higher (meth)acrylate is more preferably from 100/0 to 70/30 in terms of mass ratio [0080]; thus teaches with sufficient specificity employing only a difunctional (meth)acrylate compound.  Kodama teaches the mixing ratio of the monofunctional (meth)acrylate compound to the polyfunctional (meth)acrylate compound (i.e. difunctional (meth)acrylate compound) is preferably from 95/5 to 20/80 [0079].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ lauryl acrylate in an amount 20 weight percent (instant claim 9), and m-xylylene diacrylate in the remaining amount (e.g. 80 weight percent; instant claim 10), based on the teaching of Kodama, and would have been motivated to do so since Kodama teaches it preferable to employ a mixing ratio of monofunctional monomer to polyfunctional monomer (i.e. difunctional monomer) in a weight ratio of 20/80 [0079].
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  
Kodama does not explicitly teach the cured film of the curable composition for imprints has a modulus of elasticity of 3.5 GPa or less and a glass transition temperature of 90°C or higher.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the curable composition for imprints containing more than 5 mass% and less than 30 mass% of a monofunctional polymerizable compound, a polyfunctional polymerizable compound containing at least one of an alicyclic structure or an aromatic ring structure and having a viscosity at 25°C of 150 mPa or less, and a photopolymerization initiator yields a cured film having a modulus of elasticity of 3.5 GPa or less and a glass transition temperature of 90°C or higher [0009].  Therefore, the claimed effects and physical properties, i.e. modulus of elasticity and glass transition temperature, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this In re Spada, MPEP §2112.01, I and II. 
Kodama teaches preferred embodiments [Ex1, 3, 8] wherein the curable composition for imprints has a viscosity at 25°C of 10 mPa·s.  In addition, Kodama teaches, in the disclosure of the present invention, the curable composition for imprints of the invention comprises a solvent, the viscosity at 25°C of the total composition of the invention is preferably from 1 to 10 mPa·s from the viewpoint of uniformly forming a thin film.  More preferably, the viscosity at 25°C is from 1 to 7 mPa·s, and more preferably from 1 to 5 mPa·s [0119].  The instant claims are directed to “a curable composition for imprints, comprising…”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,' the terms containing' and mixture' are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  As such, the instant composition is open to comprise additional unrecited elements, such as a solvent.
The Examiner further makes note that Kodama teaches when the curable composition for imprints contains no solvent, the viscosity at 25°C is from 5 to 60 
Regarding claim 12; Kodama does not explicitly disclose wherein the Ohnishi parameter of the curable composition for imprints is 4.0 or less.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the Ohnishi parameter is equal to the sum of the number of atoms in a compound (C, H, O) divided by the number of C atoms minus the number of O atoms [0013].  Therefore, the claimed effects and physical properties, i.e. Ohnishi parameter, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II.  
Regarding claim 14; Kodama teaches the composition may further include additives, such as release agents [0117].
Regarding claim 15; Kodama teaches other suitable difunctional (meth)acrylate compounds to be employed in the present invention include, for example nonanediol diacrylate (viscosity at 25°C of 8 mPa·s) [0062; Table1].  Kodama teaches, in a preferred embodiment, mixing two different difunctional (meth)acrylate monomers [Table 2, Ex10].  Furthermore, it is prima facie obvious to combine two compositions (in In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claim 24; Kodama teaches a solvent may be employed; thus the addition of a solvent is optional which is not explicitly required by the prior art (solvent employed in 0 mass %) [0111]. Kodama teaches the solvent is preferably employed in an amount of 0 to 90 mass % [0114].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US Serial No. 2010/0009287)
Regarding claim 11; Kodama teaches a curable composition for imprints, comprising a polymerizable monomer (A) and a photopolymerization initiator (B) [0052].  Kodama teaches, from the viewpoint of curability, the polymerizable monomers which can be preferably used in the present invention include a polymerizable unsaturated monomer having from 1 to 6 ethylenic unsaturated bond-having groups [0055].  Kodama teaches the polymerizable unsaturated monomer having one ethylenic unsaturated bond (i.e. monofunctional monomer) is, for example, lauryl (meth)acrylate (linear; 12 carbon alkyl group) and/or isomyristyl (meth)acrylate (branched; 14 carbon alkyl group) [0057].  Kodama teaches, as the other polymerizable monomer, also preferred is a polyfunctional polymerizable unsaturated monomer having two or more ethylenic unsaturated bond-containing groups [0060], preferred examples of the 
Kodama teaches in the polyfunctional (meth)acrylate compound, the ratio of the difunctional (meth)acrylate to the trifunctional or higher (meth)acrylate is more preferably from 100/0 to 70/30 in terms of mass ratio [0080]; thus teaches with sufficient specificity employing only a difunctional (meth)acrylate compound.  Kodama teaches the mixing ratio of the monofunctional (meth)acrylate compound to the polyfunctional (meth)acrylate compound (i.e. difunctional (meth)acrylate compound) is preferably from 95/5 to 20/80 [0079].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ lauryl acrylate in an amount 20 weight percent (instant claim 9), and m-xylylene diacrylate in the remaining amount (e.g. 80 weight percent; instant claim 10), based on the teaching of Kodama, and would have been motivated to do so since Kodama teaches it preferable to employ a mixing ratio of monofunctional monomer to polyfunctional monomer (i.e. difunctional monomer) in a weight ratio of 20/80 [0079].
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Kodama does not specifically disclose an embodiment containing lauryl(meth)acrylate 
Kodama teaches preferred embodiments [Ex1, 3, 8] wherein the curable composition for imprints has a viscosity at 25°C of 10 mPa·s.  In addition, Kodama teaches, in the disclosure of the present invention, the curable composition for imprints of the invention comprises a solvent, the viscosity at 25°C of the total composition of the invention is preferably from 1 to 10 mPa·s from the viewpoint of uniformly forming a thin film.  More preferably, the viscosity at 25°C is from 1 to 7 mPa·s, and more preferably from 1 to 5 mPa·s [0119].  The instant claims are directed to “a curable composition for imprints, comprising…”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,' the terms containing' and mixture' are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  As such, the instant composition is open to comprise additional unrecited elements, such as a solvent.
.

Response to Arguments
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive.
	All arguments directed to the rejection in view of Example 5 of Kodama are rendered moot as the rejection of record no longer relies on Example 5 (necessitated by amendment).  Rather than relying on “substitution” of a preferred embodiment, the rejection has been modified to view the disclosure of Kodama as a whole, to better reflect the invention of the prior art.
Kodama specifically teaches when the curable composition for imprints of the invention comprises a solvent, the viscosity at 25°C of the total composition of the invention is preferably from 1 to 10 mPa·s from the viewpoint of uniformly forming a thin film.  More preferably, the viscosity at 25°C is from 1 to 7 mPa·s, and more preferably from 1 to 5 mPa·s.  Kodama teaches when the curable composition for imprints contains no solvent, the viscosity at 25°C of the whole composition is preferably 5 to 60 mPa·s, more preferably 6 to 50 mPa·s, still more preferably 7 to 40 mPa·s [0119].  Thus, Kodama renders obvious composition has a viscosity of lower than 12 mPa·s.
	 As such, Kodama is still relied upon for rendering obvious the basic claimed curable composition, as required by the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767